IN THE COURT OF APPEALS OF TENNESSEE
                                 AT NASHVILLE
                                  Assigned on Briefs February 26, 2004

                                          IN RE: C. LAC. AND D.L.

                            Appeal from the Juvenile Court for White County
                            No. JU1503    Sammie E. Benningfield, Jr., Judge


                         No. M2003-02164-COA-R3-PT - Filed March 17, 2004


Mother appeals the decision of the trial court which terminated her parental rights on two statutory
grounds, abandonment and failure to comply with the permanency plan, and upon the finding that
termination was in the best interest of the children. Mother claims the evidence was insufficient to
satisfy the clear and convincing evidentiary standard necessary to prove the statutory grounds for
termination and that termination was in the best interest of the children. We affirm.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed

FRANK G. CLEMENT , JR., J., delivered the opinion of the court, in which WILLIAM C. KOCH , JR., P.J.,
M.S., joined. WILLIAM B. CAIN , J., filed a concurring opinion.

Lynn O. Sparkman, Sparta, Tennessee, for the appellant, A. LaC.1

Paul G. Summers, Attorney General and Reporter; and Douglas Earl Dimond, Assistant Attorney
General for the appellee, Tennessee Department of Children’s Services.

                                                       OPINION

       This appeal arises out of the termination of parental rights of the mother of two children.
Mother’s parental rights were terminated on two statutory grounds, abandonment and failure to
comply with the permanency plan, and upon the finding that termination was in the best interest of
the children. Mother appeals claiming the evidence was insufficient to satisfy the clear and
convincing evidentiary standard necessary to prove the statutory grounds for termination and that
termination was in the best interest of the children.

        Proceedings to terminate parental rights are statutory. Parties seeking to terminate a parent’s
rights with regard to his or her child must prove two things. They must prove the existence of at



         1
           It is the practice of the middle section of this court to modify the names of the parties to maintain the anonymity
of the children.
least one statutory ground for termination.2 Tenn. Code Ann. § 36-1-113(c)(1); In re D.L.B., 118
S.W.3d 360, 367 (Tenn. 2003); Jones v. Garrett, 92 S.W.3d 835, 838 (Tenn. 2002). Additionally,
they must prove that terminating the parent’s rights is in the child’s best interests. Tenn. Code Ann.
§ 36-1-113(c)(2); In re A.W., 114 S.W.3d 541, 545 (Tenn. Ct. App. 2003); In re M.W.A., Jr., 980
S.W.2d 620, 622 (Tenn. Ct. App. 1998). The factors to be considered in a “best interests” analysis
are set forth in Tenn. Code Ann. § 36-1-113(i).

        Persons seeking to terminate these rights must prove the elements of their case by clear and
convincing evidence. Tenn. Code Ann. § 36-1-113(c); In re Valentine, 79 S.W.3d 539, 546 (Tenn.
2002); In re A.W., 114 S.W.3d at 545. Evidence that satisfies the clear and convincing evidence
standard eliminates any serious or substantial doubt about the correctness of the conclusions drawn
from the evidence. In re Valentine, 79 S.W.3d at 546; Walton v. Young, 950 S.W.2d 956, 960 (Tenn.
1997); In re C.D.B., 37 S.W.3d 925, 927 (Tenn. Ct. App. 2000). It produces in a fact-finder’s mind
a firm belief or conviction regarding the truth of the propositions sought to be established. In re
A.D.A., 84 S.W.3d 592, 596 (Tenn. Ct. App. 2002); Ray v. Ray, 83 S.W.3d 726, 733 (Tenn. Ct. App.
2001); In re C.W.W., 37 S.W.3d 467, 474 (Tenn. Ct. App. 2000).

      As a consequence of the clear and convincing standard, this court found it necessary to adapt
Tenn. R. App. P. 13(d). In Re Adoption of Muir, No. 2002-02963-COA-R3-CV, 2003 WL
22794524, *2 (Tenn. Ct. App. Nov. 25, 2003) explained the adaptation in detail.

                 Because of the heightened burden of proof required by Tenn. Code Ann. § 36-
         1-113(c), we must adapt Tenn. R. App. P. 13(d)’s customary standard of review for
         cases of this sort. First, we must review the trial court’s specific findings of fact de
         novo in accordance with Tenn. R. App. P. 13(d). Thus, each of the trial court’s
         specific factual findings will be presumed to be correct unless the evidence
         preponderates otherwise. Second, we must determine whether the facts, either as
         found by the trial court or as supported by the preponderance of the evidence, clearly
         and convincingly establish the grounds for terminating the biological parent’s
         parental rights. Jones v. Garrett, 92 S.W.3d at 838; In re Valentine, 79 S.W.3d at
         546; Ray v. Ray, 83 S.W.3d at 733; In re L.S.W., No. M2000-01935-COA-R3-JV,
         2001 WL 1013079, at *5 (Tenn. Ct. App. Sept. 6, 2001), perm. app. denied (Tenn.
         Dec. 27, 2001).3



         2
             The statutory grounds for terminating parental rights are found in Tenn. Code Ann. § 36-1-113(g).

         3
           These decisions draw a distinction between specific facts and the combined weight of these facts. Tenn. R.
App. P. 13(d) requires us to defer to the trial court’s specific findings of fact as long as they are supported by a
preponderance of the evidence. However, we must then determine whether the combined weight of these facts provides
clear and convincing evidence supporting the trial court’s ultimate factual conclusion. The Tennessee Supreme Court
used this approach in In Re Valentine when it recognized the difference between the conclusion that a biological parent
had not complied substantially with her obligations in a permanency plan and the facts relied upon by the trial court in
support of this conclusion. In Re Valentine, 79 S.W .3d at 548-49; see also Jones v. Garrett, 92 S.W .3d at 838.

                                                           -2-
        Regrettably, in a number of termination of parental rights cases we have been unable to begin
our evaluation to determine whether there was clear and convincing evidence to establish the
grounds for termination and to establish whether termination was in the best interest of the child due
to the failure of trial judges to provide written findings of fact. Fortunately, that is not an issue in
this case. To the contrary, the trial judge set forth an extensive list of his findings of fact. The trial
judge’s findings of fact are as follows:4

                  C.A.LaC. was born to Mother out of wedlock on October 10, 1989 in . . .
         California.
                  D.A.L. was born to Mother out of wedlock on October 29, 1995 in . . .
         Michigan.
         .....
                  That C.A.LaC. and D.A.L. were placed in the custody of the Tennessee
         Department of Children’s Services due to dependency and neglect on February 14,
         2002 and have remained continuously in foster care since February 14, 2002.
                  The Department of Children’s Services was legal custodian of the children
         at the time these proceedings were commenced. There are no other parents, legal
         guardians or custodians or any other person who were entitled to notice of these
         proceedings pursuant to T.C.A. 36-1-117.
                  Mother has not contributed to the support of the children since February 14,
         2002. Mother is able bodied and able to work. She has held various jobs, although
         only for very brief periods of time, when she was not incarcerated, yet has only
         provided token support to her children.
                  Mother was advised on March 6, 2002 and January 31, 2003 that willful
         failure to visit or willful failure to contribute to the support of the children was
         grounds for termination of parental rights.
         .....
                  The children were removed from the parent, Mother, as the result of a Petition
         filed in Juvenile Court in which the children were found to be dependent and
         neglected as defined by T.C.A. 37-1-102 and the children were placed in DCS
         custody. The Juvenile Court found that the DCS made reasonable efforts to prevent
         removal of the children or the circumstances of the children’s situation prevented
         reasonable efforts from being made prior to the children’s removal. DCS made every
         effort to prevent removal of these children, including filing a Petition for a court
         ordered Safety Plan which only [sic] so custody of the children [sic] if Mother
         violated the safety plan. For a period of four (4) months following removal, the DCS
         has made reasonable efforts to assist the parent, Mother to establish a suitable home
         for the children, but the parent has made no reasonable efforts to provide a suitable
         home and has demonstrated a lack of concern for the children to such a degree that
         it appears unlikely that Mother will be able to provide a suitable home for the


         4
        To protect the identity of the children, the names of the parties as set forth in the trial judge’s findings have
been modified.

                                                          -3-
children at an early date. Therefore, the Defendant, Mother, has abandoned C.A.LaC.
and D.A.L. Mother was hospitalized at Peninsula Hospital in Knoxville, from April
18, 2002 through April 25, 2002. She received mental health treatment while at
Peninsula, but did [not] complete follow up treatment. Mother did not do anything
else to comply with her permanency plan or to provide a suitable home for her
children during this first four-month period. She also continued to abuse illicit drugs
during this period.
        The Defendant, Mother, was incarcerated from November 18, 2002 to
February 26, 2003, in the Cumberland County Jail. She was incarcerated from July
29, 2002 through September 12, 2002, in the White County Jail. These are the only
times the Defendant, Mother, has been incarcerated since the children were placed
in custody on February 14, 2002. Mother willfully failed to support said children for
four (4) months immediately preceding her incarcerations on July 29, 2002.
        The Defendant, Mother, engaged in such conduct prior to incarceration as to
exhibit a wanton disregard for the welfare of the children. Mother was on probation
in both White and Cumberland Counties when the children came into custody on
February 14, 2002. However, after the children were removed, she continued to
abuse alcohol and drugs. She was charged with DUI on July 29, 2002. She was
charged with violation of probation in both White and Cumberland Counties. She
tested positive for marijuana on July 24, 2002, and admitted to her probation officer
using marijuana in June of 2002.
        Therefore, the Defendant, Mother, has abandoned C.A.LaC. and D.A.L.
        The Defendant, Mother, has not substantially complied with the provisions
of the permanency plans. The March 6, 2002 permanency plans on both children
require Mother to attend and participate in school staffings and parent-teacher
conferences for C., participate in budgeting education, complete A&D treatment,
remain sober, follow through with medical treatment for her bi-polar disorder, take
all medication as prescribed; keep her home adequately clean and free of
environmental hazards; comply with her probation requirements, refrain from further
illegal activity and complete parenting classes. The January 31, 2003 permanency
plans for both children contains the above requirements, but also requires Mother to
maintain stable housing with appropriate utilities; accept homemaker’s services and
establish a means of legal income to support herself and her children. These
requirements are all reasonable related to remedying the conditions that necessitate
foster care for the children. Mother has not completed budgeting education, because
she has not maintained a job and has not maintained any reported source of legal
income from which she could be taught to budget. She has not completed Alcohol
and Drug Treatment. She was assessed for A&D treatment on October 3, 2002 and
started treatment. However she did not complete this treatment due to her
incarceration in November 2002. Prior to October 2002, she made no effort to obtain
A&D treatment, even though Petitioner referred her to treatment in March 2002. She
continued to abuse drugs. She continued to violate the law, resulting in new criminal
charges. She did not comply with her rules of probation, resulting in being violated


                                         -4-
and incarcerated in both White and Cumberland Counties. She did not consistently
follow through with mental health treatment for her bi-polar disorder. She did not
keep her home adequately clean and free of environmental hazards. She had a
parenting assessment on June 28, 2002, but did not complete the parenting training.
Since her release from jail on February 26, 2003, she has started services again, but
has not completed them.
        Mother was advised on March 6, 2002 and January 31, 2003 that failure to
comply with the permanency plans was grounds for termination of parental rights.
        The children have been removed from the custody of their parent for more
than six (6) months.
        The conditions which led to the removal of the children from the home of
Mother still exist and other conditions exist in her home, which in all probability
would cause the children to be subject to further abuse and/or neglect, making it
unlikely that the children could be returned to her in the near future. Mother is
mentally ill and requires regular and ongoing medical supervision and compliance
with her medication in order to maintain stability. When she has not been
incarcerated, she has not complied with her mental health treatment. She has not
been able to stay focused on any of the requirements of the permanency plan. When
Petitioner has tried to assist Mother in complying with the permanency plans, Mother
has been unable to stay focused on what Petitioner has tried to tell her. Prior to
incarceration, Mother continued to abuse illicit drugs. She continued to be involved
in criminal activity. While incarcerated, she has participated in Narcotics
Anonymous, but when not incarcerated has not been able to remain focused on A&D
treatment. She has only maintained a job for brief periods of time. It does not appear
to Petitioner that she will be able to maintain a stable home or stable job.
        There is little likelihood that these conditions will be remedied at an early
date so that the children can be returned to Mother in the near future.
        The continuation of the parent or guardian and child relationship greatly
diminishes the child’s chance of an early integration into a stable and permanent
home.
        Mother has not made an adjustment of circumstances, conduct or conditions
as to make it in the children’s best interest to return home in the foreseeable future.
        Mother’s mental and/or emotional status would be detrimental to the children
and/or prevent her from effectively providing care and supervision for the children.
        Mother has failed to effect a lasting adjustment after reasonable efforts by
available social agencies for such a duration of time that lasting adjustment does not
reasonably appear possible.
        Mother’s use of alcohol or controlled substances render her consistently
unable to care for the children.
        There is criminal activity in Mother’s home.
        Mother has not paid a reasonable portion of the children’s substitute physical
care and maintenance when financially able to do so.



                                         -5-
                 Mother has not paid child support consistently with the child support
         guidelines promulgated by the Department pursuant to T.C.A. 36-5-101.
                 While Mother has visited the children in the four (4) months preceding the
         filing of this Petition or her incarceration, she has not maintained regular visitation
         or contact with the children. Mother’s visitation has been sporadic due to the
         Petitioner frequently not being able to get in touch with her to schedule visits or
         Mother stating she could not schedule visits because she thought she would be in jail.
                 For all of the foregoing reasons, it is in the best interest of the children and
         the public that any and all parental rights that Mother may hold to the children,
         C.A.LaC. and D.A.L., be forever terminated and that the complete custody, control,
         and guardianship of said children be awarded to the State of Tennessee, Department
         of Children’s Services, with the right to place said children for adoption and to
         consent to adoption in loco parentis.

Final Decree of Guardianship (August 4, 2003).

        Before we evaluate whether there is sufficient evidence to establish the grounds for
termination, we must ascertain whether the Department made reasonable efforts to prevent the need
for removal and thereafter to return the children safely to their home for this is not a case where
reasonable efforts are excused.5 Unless remaining with the parent exposes the children to substantial
risk of harm, the Department must make reasonable efforts to prevent the need for removal of the
children prior to separating the children from the family, Tenn. Code Ann. § 37-1-166(a)(1), and
thereafter to return the children to their home unless it exposes the children to substantial harm.
Tenn. Code Ann. § 37-1-166(a)(2); Tenn. Code Ann. § 37-1-166(g)(2).

         The Department must establish by clear and convincing evidence that it made reasonable
efforts to reunite the children with the parent. In re Valentine, 79 S.W.3d at 546; In re C.M.M. &
S.D.M., No. M2003-01122-COA-R3-PT, 2004 WL________ at *11, (Tenn. Ct. App. March 9,
2004); Tenn. Code Ann. § 36-1-113(c). This burden requires that the Department present sufficient
evidence to enable us to conclude, without serious or substantial doubt, that the efforts were
reasonable under the circumstances. In re Valentine, 79 S.W.3d at 546; Walton v. Young, 950
S.W.2d 956, 960 (Tenn. 1997); In re C.D.B., 37 S.W.3d 925, 927 (Tenn. Ct. App. 2000).

       In an effort to prevent removal of these children, the Department entered into a Plan of
Action with Mother on April 11, 2001 and obtained a court ordered Safety Plan. The purpose of the
Plan of Action and the Safety Plan was to assist Mother with the hope of avoiding having to take
custody. The Department, with the assistance of an agency, Family Support Services (FSS),
provided in-home services for approximately six months. FSS was in the home to address
“educational neglect” along with concerns regarding parental supervision and drug issues. Despite


         5
         The Department is not required to make reasonable efforts every time it removes a child. In certain aggravated
circumstances, such as severe child abuse, the Department is relieved of this duty. Tenn. Code Ann. 37-1-102, Tenn.
Code Ann. 37-1-166(g)(4) and Tenn. Code Ann. 36-1-113(g)(7).

                                                         -6-
the in-home services, problems persisted in the home. Specifically, the children were seen walking
great distances to school, and each time the Department or agency representative would visit the
home they would be greeted by different men. Moreover, problems persisted with excessive un-
excused school absences. Due to truancy and other school issues, Mother’s continued drug use,
probation problems, and general lack of supervision of the children, the petition to declare the
children dependent and neglected was filed on January 25, 2002 and the children were taken into
custody.

        During the four months following removal, the Department made similar efforts to assist
Mother to establish a suitable home for the children. These efforts were met with similar rebuffs by
Mother who again failed to reciprocate and who again demonstrated a lack of concern, thereby
rendering it near impossible for the Department to succeed in its efforts to reunite the family. Some
of the problems with Mother included her providing false information concerning where she was or
why she could not pursue the permanency plan. On one occasion Mother told the Department case
manager, Jennifer Forester, that she would be in jail over the next few weeks; however, Ms. Forester
learned that Mother did not go to jail, at least not on that occasion. On other occasions, Mother
would disappear and Ms. Forester was unable to locate her to pursue the permanency plan. On yet
other occasions, Mother would tell Ms. Forester that she would not be able to pursue the plan for the
immediate future due to various reasons including her probation duties and alleged job-seeking
efforts. Based upon the evidence before us, we have no serious or substantial doubt that the
Department, and Ms. Forester in particular, made the necessary efforts to satisfy the reasonable
efforts criteria. Accordingly, we find that the Department exerted reasonable efforts, thereby
satisfying the statutory requirements.

        It now becomes our responsibility to determine whether there is clear and convincing
evidence to establish either of the two statutory grounds found by the trial court, being abandonment
or failure to comply with the permanency plan. It is only necessary to prove one statutory ground
for termination. In re D.L.B.,118 S.W.3d 360, 367 (Tenn. 2003).

       A parent’s rights may be terminated when he or she commits “abandonment” as defined in
Tenn. Code Ann. § 36-1-102. In pertinent part, “abandonment” is defined as follows:

       (ii) The child has been removed from the home of the parent(s) . . . as the result of
       a petition . . . in which the child was found to be a dependent and neglected child, .
       . . and the child was placed in the custody of the department or a licensed child-
       placing agency, that the Juvenile Court found . . . that the department or a licensed
       child-placing agency made reasonable efforts to prevent removal of the child or that
       the circumstances of the child’s situation prevented reasonable efforts from being
       made prior to the child’s removal; and for a period of four (4) months following the
       removal, the department or agency has made reasonable efforts to assist the parent(s)
       . . . to establish a suitable home for the child, but the parent . . . made no reasonable
       efforts to provide a suitable home and . . . demonstrated a lack of concern for the



                                                 -7-
       child to such a degree that it appears unlikely that they will be able to provide a
       suitable home for the child at an early date;

Tenn. Code Ann. § 36-1-102(1)(A)(ii).

       The Department alleged that Mother abandoned C.A.LaC. and D.A.L. by willfully failing to
contribute to the support or make reasonable payments towards the support of said children for more
than four (4) consecutive months prior to the filing of the petition. The record establishes the
following facts:

       *       The children were removed as the result of a Petition filed in Juvenile Court in which
               the children were found to be dependent and neglected and were placed in
               Department custody.

       *       Mother did not support her children during the four months immediately preceding
               her incarcerations on July 29, 2002, though she did occasionally provide gifts and
               modest amounts of funds to the children.

       *       Mother was on probation in both White and Cumberland Counties when the children
               came into custody on February 14, 2002. However, after the children were removed,
               she continued to abuse alcohol and drugs. She was charged with DUI on July 29,
               2002. She was charged with violation of probation in both White and Cumberland
               Counties. She tested positive for marijuana on July 24, 2002, and admitted to her
               probation officer using marijuana in June of 2002. Her conduct prior to incarceration
               exhibited a wanton disregard for the welfare of the children.

       *       Mother was incarcerated from November 18, 2002 to February 26, 2003, in the
               Cumberland County Jail. She was incarcerated from July 29, 2002 through
               September 12, 2002, in the White County Jail

        The statute, Tenn. Code Ann. § 36-1-102(1)(A)(iv), provides that “abandonment” also occurs
when a parent, who is incarcerated at the time of the filing of the petition, “has engaged in conduct
prior to incarceration which exhibits a wanton disregard for the welfare of the child.” Our courts
have held that a parent’s previous criminal conduct, if coupled with a history of substance abuse,
may constitute a “wanton disregard for the welfare of the child.” In re C.W.W., 37 S.W.3d 467, 474
(Tenn. Ct. App. 2000). Mother’s criminal conduct and history of substance abuse, combined with
her failure to provide parental supervision and support, provide the requisite clear and convincing
evidence to support the trial court’s finding that the children’s mother abandoned them.

       We now consider whether there is sufficient evidence to establish by clear and convincing
evidence that Mother failed to satisfy her duties under the permanency plan. A parent’s rights may
be terminated for her substantial non-compliance with responsibilities contained in a permanency
plan. Tenn. Code. Ann. § 36-1-113(g)(2). Whether Mother was in substantial noncompliance is a


                                                -8-
question of law which we review de novo with no presumption of correctness. In re Valentine, 79
S.W.3d 539, 548 (Tenn. 2002).

        The Department alleged that Mother failed to substantially comply with the permanency
plans. The March 6, 2002 permanency plans (one for each child) required Mother to attend and
participate in parent-teacher conferences, participate in budgeting studies, complete alcohol and drug
treatment, remain sober, follow through with medical treatment for her bi-polar disorder, take
medication as prescribed, keep the home reasonably clean and free of environmental hazards, comply
with her probation, and complete parenting classes. The subsequent permanency plans, dated
January 31, 2003, contained the above and required Mother to maintain stable housing with
appropriate utilities and establish a source of income to support herself and her children. The trial
court found these requirements to be reasonable to remedy the conditions and Mother does not
contest the reasonableness of the requirements.

       Substantial noncompliance is not defined in the termination statute. The statute is
       clear, however, that noncompliance is not enough to justify termination of parental
       rights; the noncompliance must be substantial. Black's Law Dictionary defines
       "substantial" as "[o]f real worth and importance." Black's Law Dictionary 1428 (6th
       ed.1990). In the context of the requirements of a permanency plan, the real worth and
       importance of noncompliance should be measured by both the degree of
       noncompliance and the weight assigned to that requirement. Terms which are not
       reasonable and related are irrelevant, and substantial noncompliance with such terms
       is irrelevant.

In re Valentine, 79 S.W.3d at 548-49.

      The record establishes the following facts concerning Mother’s efforts to comply with the
permanency plan:

       *       Mother has not completed budgeting education, she has not maintained a job and has
               not maintained an income.

       *       Mother was hospitalized at Peninsula Hospital in Knoxville, from April 18, 2002
               through April 25, 2002. She received mental health treatment while at Peninsula, but
               did not complete follow up with the recommended treatment for her bi-polar
               disorder.

       *       Mother has not consistently followed through with recommended mental health
               treatment.

       *       Prior to October 2002, Mother made little effort to obtain drug and alcohol treatment,
               even though Ms. Forester referred her to treatment in March 2002.



                                                 -9-
         *        Mother was assessed for such treatment on October 3, 2002 and started treatment;
                  however, she did not complete treatment, in part due to her incarceration in
                  November 2002.

         *        Mother has not completed alcohol and drug treatment.

         *        Mother continued to abuse drugs.

         *        Mother continued to violate the law, resulting in new criminal charges.

         *        Mother failed to comply with her probation. Her probation was violated and she was
                  incarcerated in White County and thereafter in Cumberland County.6

         *        Mother did not keep her home clean and free of environmental hazards. Further, her
                  home, a trailer, burned while she was incarcerated for a probation violation and she
                  has been unable to obtain substitute housing. On occasion she has slept in the burned
                  out trailer.

         *        Mother had a parenting assessment on June 28, 2002 but did not complete training.

        The foregoing establish that Mother failed to comply with the majority of the permanency
plan requirements though she partially complied with a few of them. Moreover, her poor record
prior to the filing of the termination petition provides very little contrast to her poor efforts
thereafter. Improvement toward compliance should be considered in a parent's favor. See In re
Valentine, 79 S.W.3d at 549; State Dept. of Human Services v. Defriece, 937 S.W.2d 954, 961
(Tenn. Ct. App.1996) (stating that decision reversing a trial court's termination of parental rights was
influenced by evidence of improvement in mother's ability to provide a stable environment for child).
Conversely, failure to improve should not be considered, especially in the presence of the
Department’s reasonable efforts.

       Based upon the foregoing, we therefore find there is clear and convincing evidence in the
record to support the trial court’s finding that the children’s mother failed to comply with the
permanency plans.

        We must now consider whether there is sufficient evidence to establish by clear and
convincing evidence that it is in the children’s best interest to terminate their mother’s parental
rights. In order to terminate parental rights, a court must not only determine that at least one
statutory ground exists justifying termination, but also that termination is in the child’s best interest.
Tenn. Code Ann. § 36-1-113(c)(1) and (2). The manner in which such a determination is made is
outlined in Tenn. Code Ann. § 36-1-113(i). This statute provides that in determining whether


         6
          It should be noted that the criminal conduct upon which the latter of the two probation violations was based
occurred prior to the establishment of the permanency plans.

                                                        -10-
termination of parental rights is in the best interest of the child, the court shall consider, but is not
limited to:

        (1) Whether the parent . . . has made such an adjustment of circumstance, conduct,
        or conditions as to make it safe and in the child’s best interest to be in the home of
        the parent . . . ;

        (2) Whether the parent . . . has failed to effect a lasting adjustment after reasonable
        efforts by available social services agencies for such duration of time that lasting
        adjustment does not reasonably appear possible;
        .....
        (7) Whether the physical environment of the parent’s . . . home is healthy and safe,
        whether there is criminal activity in the home, or whether there is such use of alcohol
        or controlled substances as may render the parent . . . consistently unable to care for
        the child in a safe and stable manner;

        (8) Whether the parent’s . . . mental and/or emotional status would be detrimental
        to the child or prevent the parent . . . from effectively providing safe and stable care
        and supervision for the child;

Tenn. Code Ann. § 36-1-113(i).

        The record establishes the following facts concerning the best interests of the children:

        *       The children have been removed from the custody of their parent for more than six
                (6) months, actually sixteen (16) months at the time of the hearing.

        *       The conditions which led to the removal of the children continue to exist and
                other conditions continue to exist, which in all probability would cause the
                children to be subject to further abuse and/or neglect, making it unlikely that
                the children could be returned to Mother in the near future.

        *       Mother is mentally ill which condition requires medical supervision and compliance
                with her medication to maintain stability.

        *       When Mother has not been incarcerated, she has not complied with her mental health
                treatment.

        *       Prior to the last two incarcerations, Mother continued to abuse illegal drugs and
                continued to be involved in criminal activity.

        *       While incarcerated Mother participated in Narcotics Anonymous but when released
                she has been unable, or unwilling, to continue treatment.


                                                  -11-
        *       Mother failed to provide evidence to establish that she will be able to maintain a
                stable home or stable job or remain drug free and be compliant with her medications.

        *       Mother only maintained a job for brief intervals.

        *       When the Department, particularly Mrs. Forester, attempted to assist Mother in
                complying with the permanency plans, Mother was unable, or unwilling, to do what
                was required of her.

        *       There is little likelihood that these conditions will be remedied at an early date so that
                the children can be returned to their mother in the near future.

        *       Mother has not paid a reasonable portion of the children’s substitute physical care
                and maintenance when financially able to do so.

        *       Mother’s visitation has been sporadic. Though she visited the children in the four (4)
                months preceding the filing of the petition, she has not maintained regular visitation
                or contact.

        The above facts lead to the firm conclusions that the continuation of the mother and child
relationship greatly diminishes the children’s chances of early integration into a stable and permanent
home, that Mother’s mental and/or emotional status prevent her from effectively providing care and
supervision for the children, that she has failed to make a lasting adjustment after reasonable efforts
by the Department and social agencies, that her habitual use of alcohol and illegal drugs render her
unable to care for the children, and that there was criminal activity in the home. It is further apparent
that Mother has made no adjustment in her circumstances, despite more than reasonable efforts by
Ms. Forester of the Department, that Mother has continued to abuse substances, that she has failed
to provide a safe and stable home, that she has not effectively addressed her mental health issues,
and that her continued inability to conquer her substance abuse and deal with her mental health
issues, combined with her unstable lifestyle, provide clear and convincing evidence that termination
was in the best interest of the children. Based upon the above, we find there is clear and convincing
evidence in the record to support the trial court’s finding that is was in the best interest of the
children to terminate all parental rights of their mother.

         For the reasons set forth above, we affirm the trial court in all respects and remand this matter
to the trial court for such proceedings as may be necessary. Costs on appeal are assessed against the
mother of the children, Appellant, Ms. A.LaC.



                                                         ___________________________________
                                                         FRANK G. CLEMENT, JR., JUDGE


                                                  -12-